Exhibit 10.1

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into as of the 17th day of October, 2007, by and among: HAPC, Inc.
(f/k/a Healthcare Acquisition Partners Corp.), a Delaware corporation (the
“Company”); and each of the undersigned parties listed under Insiders on the
signature page hereto (each, an “Insider” and collectively, the “Insiders”).

WHEREAS, as of April 11, 2006, each of Wayne Yetter, John Voris, Jean Pierre
Millon and Erin Enright entered into a Registration Rights Agreement with the
Company with respect to all of the outstanding securities of the Company held by
them as of the date thereof;

WHEREAS, on July 24, 2006, the Board of Directors, with Sean McDevitt and Pat
LaVecchia recusing themselves, reserved for issuance 2,000,000 and 416,666
shares, respectively, of the Company’s Common Stock and held as treasury shares
for issuance to Messrs. McDevitt and Mr. LaVecchia;

WHEREAS, on October 12, 2007, Great Point Partners LLC (“Great Point”), entered
into that certain option agreement with each of Messrs. Yetter, Voris, Millon,
McDevitt and LaVecchia, which provides that, subject to the conditions set forth
therein, Great Point may acquire from the foregoing individuals up to 1,500,000
shares of Common Stock (the “Founders Option Agreement”);

WHEREAS, on October 12, 2007, Great Point entered into that certain option
Agreement with FTN Midwest Securities Corp. (“FTN”), which provides that,
subject to the conditions set forth therein, Great Point may acquire from FTN
warrants (the “Great Point Warrants”) to acquire up to 1,666,666 shares of
Common Stock (the “FTN Option Agreement”);

WHEREAS, pursuant to both the Founders Option Agreement and the FTN Option
Agreement, Great Point was assigned registration rights previously granted by
the Company with respect to the securities covered thereby;

WHEREAS, the parties hereto desire to enter into this amendment and restatement
of the original Registration Rights Agreement, which pursuant to Section 6.12
hereof, shall only become effective upon the Closing Date under the Founders
Option Agreement, to make certain changes in connection with the facts recited
in the foregoing and to add Great Point as a party to this Agreement and to
provide the benefit of certain rights under this Agreement to Great Point, its
Affiliates (as defined below) and their respective assignees;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Affiliate” means (i) in the case of an entity (including Great Point), any
Person who or which, directly or indirectly, through one or more intermediaries,
controls or is controlled by, or is under common control with, any specified
Person, (ii) in the case of an individual, such individual’s spouse, children,
grandchildren or parents or a trust primarily for the benefit of any of the
foregoing, or (iii) in the case of Great Point only, any of its managers,
partners, employees or advisors.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which the banking institutions in the City of New York are authorized or
obligated by law or executive order to close.

“Commission” means the Securities and Exchange Commission, or such successor
federal agency or agencies as may be established in lieu thereof.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.1.1.

“Demanding Holder” is defined in Section 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Form S-3” is defined in Section 2.3.

“Great Point Demand Registration” is defined in Section 2.1.1.

“Great Point Shares” means the securities described in clauses (ii), (iii) and
(iv) of the definition of “Insider Shares.”

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Insider” is defined in the preamble to this Agreement.

“Insider Demand Registration” is defined in Section 2.1.1.

“Insider Indemnified Party” is defined in Section 4.1.

 

- 2 -



--------------------------------------------------------------------------------

“Insider Shares” means (i) all of the shares of Common Stock owned or held by
the Insiders other than Great Point, any of its Affiliates or any of their
respective transferees, including all of the shares of Common Stock held as
treasury shares by the Company and subsequent to the date hereof transferred to
Messrs. McDevitt or LaVecchia, (ii) all of the shares of Common Stock subject to
the Founders Option Agreement and acquired by Great Point or any of its
Affiliates or any of their respective transferees (including, without
limitation, any of their respective managers, partners, employees or advisors),
(iii) all of the Great Point Warrants and (iv) all shares of Common Stock
underlying the Great Point Warrants issuable and issued to Great Point, any of
its Affiliates or any of their respective transferees (including, without
limitation, any of their respective managers, partners, employees or advisors);
provided, that such securities shall cease to be Insider Shares when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act (as defined below) and such securities
shall have been sold, transferred, disposed of or exchanged in accordance with
such Registration Statement; (b) such securities shall have been otherwise
transferred pursuant to Rule 144 of the Securities Act, and new certificates for
them not bearing a legend restricting further transfer shall have been delivered
by the Company and subsequent public distribution of them shall not require
registration under the Securities Act; or (c) such securities shall have ceased
to be outstanding.

“Maximum Number of Shares” is defined in Section 2.1.4.

“Notices” is defined in Section 6.2.

“Person” shall mean a corporation, an association, a limited liability company,
a partnership, an organization, business, an individual, a governmental or
political subdivision thereof or a governmental agency

“Piggy-Back Registration” is defined in Section 2.2.1.

“Prospectus” means a prospectus relating to a Registration Statement, as amended
or supplemented, and all materials incorporated by reference in such Prospectus.

“Register,” “registered” and “registration” mean a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of Common Stock or Great Point Warrants (other than a registration
statement on Form S-4 or Form S-8, or their successors, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another entity).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

- 3 -



--------------------------------------------------------------------------------

“Underwriter” means a securities dealer who purchases any Insider Shares as
principal in an underwritten offering and not as part of such dealer’s
market-making activities.

2. REGISTRATION RIGHTS.

2.1 Demand Registration.

2.1.1 General Request for Registration.

(a) At any time and from time to time, the holders of a majority-in-interest of
the Insider Shares or the transferees of the Insider Shares may make a written
demand for registration under the Securities Act of all or part of their Insider
Shares (an “Insider Demand Registration”).

(b) At any time and from time to time, the holders of a majority-in-interest of
the Great Point Shares may make a written demand for registration under the
Securities Act of all or part of their Great Point Shares (a “Great Point Demand
Registration” and together with an Insider Demand Registration, a “Demand
Registration”).

(c) Any demand for a Demand Registration shall specify the number of Insider
Shares proposed to be sold and the intended method(s) of distribution thereof.
The Company will notify all holders of Insider Shares of any demand pursuant to
this Section 2.1.1 within five (5) Business Days after the receipt by the
Company of such demand, and each holder of Insider Shares who wishes to include
all or a portion of such holder’s Insider Shares in such Demand Registration and
is otherwise permitted to do so under this Agreement (each such holder including
shares of Insider Shares in such Demand Registration, a “Demanding Holder”)
shall so notify the Company within ten (10) Business Days after the receipt by
the holder of the notice from the Company. Upon any such request, the Demanding
Holders shall be entitled to have their Insider Shares included in the Demand
Registration subject to Section 2.1.4 and the provisions set forth in
Section 3.1.1. The Company shall not be obligated to effect more than an
aggregate of two (2) Insider Demand Registrations under clause (a) of this
Section 2.1.1 or two (2) Great Point Demand Registration under clause (b) of
this Section 2.1.1.

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Insider Shares pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared

 

- 4 -



--------------------------------------------------------------------------------

effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) with respect to a Demand
Registration, a majority-in-interest of the Demanding Holders thereafter elect
to continue the offering; provided, further, that the Company shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is otherwise
terminated.

2.1.3 Underwritten Offering. If, in the case of an Insider Demand Registration,
a majority-in-interest of the Demanding Holders or in the case of a Great Point
Demand Registration, the holders of a majority-in-interest of the Great Point
Shares, so elects and advises the Company as part of the written demand for a
Demand Registration, the offering of all such Insider Shares pursuant to such
Demand Registration shall be in the form of an underwritten offering. In each
such case, the right of any holder to include such holder’s Insider Shares in
such registration shall be conditioned upon such holder’s participation in such
underwriting and the inclusion of such holder’s Insider Shares in the
underwriting to the extent provided herein. All Demanding Holders who propose to
distribute their Insider Shares through such an underwriting shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting by a majority-in-interest of the holders
initiating the Demand Registration.

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Insider Shares which the Demanding Holders desire to sell taken together with
all other shares of Common Stock or other securities which the Company desires
to sell and the shares of Common Stock, if any, as to which registration has
been requested pursuant to written contractual piggy-back registration rights
held by other holders of the Company’s securities who desire to sell securities,
exceeds the maximum dollar amount or maximum number of shares that can be sold
in such offering without adversely affecting the proposed offering price, the
timing, the distribution method, or the probability of success of such offering
(such maximum dollar amount or maximum number of shares, as applicable, the
“Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, in the case of a Demand Registration, the Insider
Shares as to which the Demand Registration has been requested (with priority to
Great Point Shares as to all of the Great Point Shares and thereafter, pro rata
in accordance with the number of shares of Insider Shares which such Demanding
Holder has requested be included in such registration, regardless of the number
of shares of Insider Shares held by each Demanding Holder); (ii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Shares; (iii) third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i) and (ii), the shares of Common
Stock for the account of other persons that the Company is obligated to

 

- 5 -



--------------------------------------------------------------------------------

register pursuant to written contractual arrangements with such persons and that
can be sold without exceeding the Maximum Number of Shares; and (v) fourth, to
the extent that the Maximum Number of Shares have not been reached under the
foregoing clauses (i), (ii), and (iii), the shares of Common Stock that other
shareholders desire to sell that can be sold without exceeding the Maximum
Number of Shares.

2.1.5 Withdrawal. If, in the case of an Insider Demand Registration, a
majority-in-interest of the Demanding Holders or in the case of a Great Point
Demand Registration, the holders of a majority-in-interest of the Great Point
Shares, disapprove of the terms of any underwriting or are not entitled to
include all of their Great Point Shares in any offering, such
majority-in-interest of the Demanding Holders or holders of a
majority-in-interest of the Great Point Shares, as the case may be, may elect to
withdraw from such offering by giving written notice to the Company and the
Underwriter or Underwriters of their request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Demand Registration. In such event, the Company need not seek
effectiveness of such Registration Statement for the benefit of the other
Insiders. If the majority-in-interest of the Demanding Holders, or the holders
of a majority-in-interest of the Great Point Shares, as the case may be,
withdraws from a proposed offering relating to a Demand Registration then such
registration shall not count as a Demand Registration provided for in Sections
2.1.1 hereof.

2.2 Piggy-Back Registration.

2.2.1 Piggy-Back Rights. If at any time the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for shareholders of the Company for their account (or by the
Company and by shareholders of the Company including, without limitation,
pursuant to Section 2.1), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to the Company’s existing
shareholders, (iii) for an offering of debt that is convertible into equity
securities of the Company or (iv) for a dividend reinvestment plan, then the
Company shall (x) give written notice of such proposed filing to the holders of
Insider Shares as soon as practicable but in no event less than ten
(10) Business Days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, of the offering, and (y) offer to the
holders of Insider Shares in such notice the opportunity to register the sale of
such number of Insider Shares as such holders may request in writing within five
(5) Business Days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Insider Shares to be included in
such registration and shall use commercially reasonable efforts to cause the
managing Underwriter

 

- 6 -



--------------------------------------------------------------------------------

or Underwriters of a proposed underwritten offering to permit the Insider Shares
requested to be included in a Piggy-Back Registration to be included on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Insider Shares in accordance with the intended
method(s) of distribution thereof. All holders of Insider Shares who propose to
distribute securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Insider Shares in writing that the dollar amount or
number of shares of Common Stock which the Company desires to sell, taken
together with shares of Common Stock, if any, as to which registration has been
demanded pursuant to written contractual arrangements with persons other than
the holders of Insider Shares hereunder, the Insider Shares as to which
registration has been requested under this Section 2.2, and the shares of Common
Stock, if any, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other shareholders of the
Company, exceeds the Maximum Number of Shares, then the Company shall include in
any such registration:

(i) If the registration is undertaken for the Company’s account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock, if any, including the Insider
Shares as to which registration has been requested pursuant to written
contractual piggy-back registration rights of security holders (with priority to
the Great Point Shares as to all of the Great Point Shares and thereafter, pro
rata in accordance with the number of shares of Common Stock which each such
person has actually requested to be included in such registration, regardless of
the number of shares of Common Stock with respect to which such persons have the
right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares; and

(ii) If the registration is a “demand” registration undertaken at the demand of
persons other than the holders of Insider Shares pursuant to written contractual
arrangements with such persons, (A) first, the shares of Common Stock for the
account of the demanding persons that can be sold without exceeding the Maximum
Number of Shares; (B) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (A), the shares of Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; and (C) third, to the extent that the

 

- 7 -



--------------------------------------------------------------------------------

Maximum Number of Shares has not been reached under the foregoing clauses
(A) and (B), the Insider Shares and “Registrable Securities” (as defined in the
Purchase Option referred to below), and as to which registration has been
requested under this Section 2.2 or under the Unit Purchase Option, dated as of
April 11, 2006, issued by the Company to FTN Midwest Securities Corp. (as the
same may be amended, the “Purchase Option”) (with priority to the Great Point
Shares as to all of the Great Point Shares and thereafter, pro rata in
accordance with the number of shares of Insider Shares or Registrable Securities
held by each such holder); and (D) fourth, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (A), (B) and (C), the
shares of Common Stock, if any, as to which registration has been requested
pursuant to written contractual piggy-back registration rights which other
shareholders desire to sell that can be sold without exceeding the Maximum
Number of Shares.

2.2.3 Withdrawal. Any holder of Insider Shares may elect to withdraw such
holder’s request for inclusion of Insider Shares in any Piggy-Back Registration
by giving written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company may also elect to
withdraw a registration statement at any time prior to the effectiveness of the
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Insider Shares in connection with
such Piggy-Back Registration as provided in Section 3.3.

2.3 Registrations on Form S-3. The holders of Insider Shares may at any time and
from time to time, request in writing that the Company register the resale of
any or all of such Insider Shares on Form S-3 or any similar short-form
registration which may be available at such time (“Form S-3”); provided,
however, that the Company shall not be obligated to effect such request through
an underwritten offering. Upon receipt of such written request, the Company will
promptly give written notice of the proposed registration to all other holders
of Insider Shares and, as soon as practicable thereafter, effect the
registration of all or such portion of such holder’s or holders’ Insider Shares,
as the case may be, as are specified in such request, together with all or such
portion of the Insider Shares of any other holder or holders joining in such
request as are specified in a written request given within five (5) Business
Days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to effect any such registration pursuant
to this Section 2.3: (i) if Form S-3 is not available for such offering; or
(ii) if the holders of the Insider Shares, together with the holders of any
other securities of the Company entitled to inclusion in such registration,
propose to sell Insider Shares and such other securities (if any) at any
aggregate price to the public of less than $500,000. Registrations effected
pursuant to this Section 2.3 shall not be counted as Demand Registrations
effected pursuant to Section 2.1.

 

- 8 -



--------------------------------------------------------------------------------

3. REGISTRATION PROCEDURES.

3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Insider Shares pursuant to Section 2, the Company shall use
commercially reasonable efforts to effect the registration and sale of such
Insider Shares in accordance with the intended method(s) of distribution thereof
as expeditiously as practicable, and in connection with any such request:

3.1.1 Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2.1 or a demand for registration
pursuant to Section 2.3, prepare and file with the Commission a Registration
Statement on any form for which the Company then qualifies or which counsel for
the Company shall deem appropriate and which form shall be available for the
sale of all Insider Shares to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and, subject to the last sentence of
this Section 3.1.1, shall use commercially reasonable efforts to cause such
Registration Statement to become and remain effective for the period required by
Section 3.1.3; provided, however, that the Company shall have the right to defer
any Demand Registration or a registration pursuant to Section 2.3 for up to
sixty (60) days, and any Piggy-Back Registration for such period as may be
applicable to deferment of any demand registration to which such Piggy-Back
Registration relates, in each case if the Company shall furnish to the holders a
certificate signed by the Chief Executive Officer of the Company stating that,
in the good faith judgment of the Board of Directors of the Company after
consultation and advise of counsel to the Company, it would be materially
detrimental to the Company and its shareholders for such Registration Statement
to be effected at such time; provided further, however, that the Company shall
not have the right to exercise the right set forth in the immediately preceding
proviso more than once in any 365-day period in respect of a Demand Registration
hereunder; provided, further, that the Insiders shall provide at least fifteen
(15) Business Days notice of the date on which they wish the Company to prepare
and file a Registration Statement with the Commission. In the case of a
Registration Statement filed pursuant to a Great Point Demand Registration, the
Company shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective within 90 days of the Company’s receipt of
the written demand for such registration pursuant to Section 2.1.1 (the “Demand
Date”), if not reviewed by the Commission, or within 180 days of the Demand Date
in the event such Registration Statement is reviewed by the Commission.

3.1.2 Copies. The Company shall, prior to filing a Registration Statement or
Prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Insider Shares included in such registration, and such holders’
legal counsel, copies of such Registration Statement as proposed to be filed,
each amendment and supplement to such Registration Statement (in each case
including all exhibits thereto and documents incorporated by reference therein),
the Prospectus included in such Registration Statement (including each

 

- 9 -



--------------------------------------------------------------------------------

preliminary Prospectus), and such other documents as the holders of Insider
Shares included in such registration or legal counsel for any such holders may
reasonably request in order to facilitate the disposition of the Insider Shares
owned by such holders.

3.1.3 Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Insider Shares,
and all other securities covered by such Registration Statement, have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of three
years in the case of a Great Point Demand Registration and one hundred eighty
(180) days in all other cases, plus in each case any period during which any
such disposition is interfered with by any stop order or injunction of the
Commission or any governmental agency or court) or such securities have been
withdrawn.

3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) Business Days after such
filing, notify the holders of Insider Shares included in such Registration
Statement of such filing, and shall further notify such holders promptly and
confirm such advice in writing in all events within two (2) Business Days of the
occurrence of any of the following: (i) when such Registration Statement becomes
effective; (ii) when any post-effective amendment to such Registration Statement
becomes effective; (iii) the issuance or threatened issuance by the Commission
of any stop order (and the Company shall take all actions required to prevent
the entry of such stop order or to remove it if entered); and (iv) any request
by the Commission for any amendment or supplement to such Registration Statement
or any Prospectus relating thereto or for additional information or of the
occurrence of an event requiring the preparation of a supplement or amendment to
such Prospectus so that, as thereafter delivered to the purchasers of the
securities covered by such Registration Statement, such Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and promptly make available to the holders of Insider Shares included in such
Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or Prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to the holders of Insider Shares included in such
Registration Statement and to the legal counsel for any such holders, copies of
all such documents proposed to be filed sufficiently in advance of filing to
provide such holders and legal counsel with a reasonable opportunity to review
such documents and comment thereon, and the Company shall not file any
Registration Statement or Prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which such holders or their
legal counsel shall reasonably object.

 

- 10 -



--------------------------------------------------------------------------------

3.1.5 State Securities Laws Compliance. The Company shall use commercially
reasonable efforts to (i) register or qualify the Insider Shares covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Insider Shares included in
such Registration Statement (in light of their intended plan of distribution)
may request and (ii) take such action necessary to cause such Insider Shares
covered by the Registration Statement to be registered with or approved by such
other Federal or State authorities as may be necessary by virtue of the business
and operations of the Company and do any and all other acts and things that may
be necessary or advisable to enable the holders of Insider Shares included in
such Registration Statement to consummate the disposition of such Insider Shares
in such jurisdictions; provided, however, that the Company shall not be required
to qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3.1.5 or subject itself to
taxation in any such jurisdiction.

3.1.6 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Insider Shares. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Insider Shares included in such registration statement. No holder of Insider
Shares included in such registration statement shall be required to make any
representations or warranties in the underwriting agreement except as reasonably
requested by the Company and, if applicable, with respect to such holder’s
organization, good standing, authority, title to Insider Shares, lack of
conflict of such sale with such holder’s material agreements and organizational
documents, and with respect to written information relating to such holder that
such holder has furnished in writing expressly for inclusion in such
Registration Statement. Holders of Insider Shares shall agree to such covenants
and indemnification and contribution obligations for selling stockholders as are
customarily contained in agreements of that type.

3.1.7 Cooperation. The Company shall cause its management and employees to
cooperate in any offering of Insider Shares hereunder, which cooperation shall
include, without limitation, the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings with Underwriters, attorneys, accountants and
potential investors. Holders of Insider Shares shall cooperate in the
preparation of the registration statement and other documents relating to any
offering in which they include securities pursuant to this Section 3.

 

-11 -



--------------------------------------------------------------------------------

3.1.8 Records. The Company shall make available for inspection by the holders of
Insider Shares included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any holder of Insider
Shares included in such Registration Statement or any Underwriter, all financial
and other records, pertinent corporate documents and properties of the Company,
as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any of them in connection with
such Registration Statement.

3.1.9 Opinions and Comfort Letters. The Company shall furnish to each holder of
Insider Shares included in any Registration Statement a signed counterpart,
addressed to such holder, of (i) any opinion of counsel to the Company delivered
to any Underwriter and (ii) any comfort letter from the Company’s independent
public accountants delivered to any Underwriter. In the event no legal opinion
is delivered to any Underwriter, the Company shall furnish to each holder of
Insider Shares included in such Registration Statement, at any time that such
holder elects to use a Prospectus, an opinion of counsel to the Company to the
effect that the Registration Statement containing such Prospectus has been
declared effective and that no stop order is in effect.

3.1.10 Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its shareholders, as soon as practicable, an earnings statement covering a
period of twelve (12) months, beginning within six (6) months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

3.1.11 Listing. The Company shall use commercially reasonable efforts to cause
all Insider Shares (other than Great Point Warrants) included in any
registration to be listed on such exchanges or otherwise designated for trading
in the same manner as similar securities issued by the Company are then listed
or designated or, if no such similar securities are then listed or designated,
in a manner satisfactory to the holders of a majority of the Insider Shares that
are included in such registration.

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant
to Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Insider Shares included in any registration shall
immediately discontinue disposition of such Insider Shares pursuant to the
Registration Statement covering such Insider Shares until such holder receives
the supplemented or amended Prospectus contemplated by Section 3.1.4(iv) or the
restriction on the ability of

 

- 12 -



--------------------------------------------------------------------------------

“insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, each such holder will deliver to the Company
all copies, other than permanent file copies then in such holder’s possession,
of the most recent Prospectus covering such Insider Shares at the time of
receipt of such notice.

3.3 Registration Expenses. The Company shall bear all customary costs and
expenses incurred in connection with any Demand Registration pursuant to
Section 2.1, any Piggy-Back Registration pursuant to Section 2.2, and any
registration on Form S-3 effected pursuant to Section 2.3, and all reasonable
expenses incurred in performing or complying with its other obligations under
this Agreement, whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Insider Shares, subject to the limit set forth in paragraph (ix) below);
(iii) printing expenses; (iv) the Company’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees);
(v) the fees and expenses incurred in connection with the listing of the Insider
Shares, as required by Section 3.1.11; (vi) National Association of Securities
Dealers, Inc. fees; (vii) fees and disbursements of counsel for the Company and
fees and expenses for independent certified public accountants retained by the
Company (including the expenses or costs associated with the delivery of any
opinions or comfort letters requested pursuant to Section 3.1.9); (viii) the
fees and expenses of any special experts retained by the Company in connection
with such registration and (ix) the fees and expenses of one legal counsel
selected by the holders of a majority-in-interest of the Insider Shares that are
included in such registration. The Company shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the Insider Shares
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne solely by such holders. Additionally, in an
underwritten offering, all selling shareholders and the Company shall bear the
underwriter discounts and commissions and transfer taxes, if any, pro rata in
proportion to the respective amount of shares each is selling in such offering.

3.4 Information. The holders of Insider Shares shall provide such information as
may reasonably be requested by the Company, or the managing Underwriter, if any,
in connection with the preparation of any Registration Statement, including
amendments and supplements thereto, in order to effect the registration of any
Insider Shares under the Securities Act pursuant to Section 2 and in connection
with the Company’s obligation to comply with federal and applicable state
securities laws.

3.5 Holder Obligations. No holder of Insider Shares may participate in any
underwritten offering pursuant to this Section 3 unless such holder (i) agrees
to sell only such holder’s Insider Shares on the basis reasonably provided in
any underwriting agreement, and (ii) completes, executes and delivers any and
all questionnaires, powers of attorney, custody agreements, indemnities,
underwriting agreements and other documents reasonably required by or under the
terms of any underwriting agreement or as reasonably requested by the Company.

 

- 13 -



--------------------------------------------------------------------------------

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Insider and each other holder of Insider Shares, and each of their
respective officers, employees, affiliates, directors, partners, members,
attorneys and agents, and each person, if any, who controls an Insider and each
other holder of Insider Shares (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each, an “Insider Indemnified
Party”), from and against any expenses, losses, judgments, claims, damages or
liabilities, whether joint or several, arising out of or based upon any untrue
statement (or allegedly untrue statement) of a material fact contained in any
Registration Statement under which the sale of such Insider Shares was
registered under the Securities Act, any preliminary Prospectus, final
Prospectus or summary Prospectus contained in the Registration Statement, or any
amendment or supplement to such Registration Statement, or arising out of or
based upon any omission (or alleged omission) to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the preliminary or final Prospectus, in the light of the circumstances under
which they were made) not misleading, except insofar as such expense, loss,
claim, damage or liability arises out of or is based upon any untrue statement
or allegedly untrue statement or omission or alleged omission made in such
Registration Statement, preliminary Prospectus, final Prospectus, or summary
Prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein.

4.2 Indemnification by Holders of Insider Shares. Each selling holder of Insider
Shares will, with respect to any Registration Statement where Insider Shares
were registered under the Securities Act, indemnify and hold harmless the
Company, each of its directors and officers, and each other person, if any, who
controls the Company (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), against any losses, claims, judgments, damages
or liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Insider Shares was registered under the Securities Act, any preliminary
Prospectus, final Prospectus or summary Prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or the alleged omission to state a
material fact required to be stated therein or necessary to make the statement
therein (in the case of the preliminary or final Prospectus, in the light of the
circumstances under which they were made) not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Company by such selling holder expressly for use therein, and
shall reimburse the Company, its directors and officers, and each such
controlling person for any legal or other expenses reasonably incurred by any of
them in connection with investigation or defending any such loss, claim, damage,
liability or action. Each selling holder’s indemnification obligations hereunder
shall be several and not joint and shall be limited to the amount of any net
proceeds actually received by such selling holder.

 

- 14 -



--------------------------------------------------------------------------------

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, promptly notify such
other person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action. If the Indemnified Party is seeking indemnification
with respect to any claim or action brought against the Indemnified Party, then
the Indemnifying Party shall be entitled to participate in such claim or action,
and, to the extent that it elects, retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party, and any others the
Indemnifying Party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnified Party and the Indemnifying
Party shall have mutually agreed to the retention of such counsel, or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interest between them. The Indemnifying Party shall not be liable for
any settlement of any proceeding affected without its written consent, but if
settled with such consent or there is a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Party shall have requested
an Indemnifying Party to reimburse the Indemnified Party for fees and expenses
of counsel as contemplated in this Section 4.3, the Indemnifying Party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than thirty
(30) days after receipt by such Indemnifying Party of the aforesaid request, and
(ii) such Indemnifying Party shall not have reimbursed the Indemnified Party in
accordance with such request prior to the date of such settlement (other than
reimbursement for fees and expenses the Indemnifying Party is contesting in good
faith). No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, consent to entry of judgment or effect any settlement of any
claim or pending or threatened proceeding in respect of which the Indemnified
Party is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Party, unless such judgment or settlement includes
an unconditional release of such Indemnified Party from all liability arising
out of such claim or proceeding.

4.4 Contribution.

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative

 

- 15 -



--------------------------------------------------------------------------------

benefits received by the Indemnified Parties on the one hand and the
Indemnifying Parties on the other from the offering. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the Indemnified Party failed to give the notice required under
Section 4.3 above, then each Indemnifying Party shall contribute to such amount
paid or payable by such Indemnified Party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Indemnified Parties on the one hand and the Indemnifying Parties on the other in
connection with the actions or omissions which resulted in such loss, claim,
damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Insider Shares
shall be required to contribute any amount in excess of the dollar amount of the
net proceeds (after payment of any underwriting fees, discounts, commissions or
taxes) actually received by such holder from the sale of Insider Shares which
gave rise to such contribution obligation. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

5. UNDERWRITING AND DISTRIBUTION.

5.1 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Insider Shares may reasonably request, for the
purpose of enabling such holders to sell Insider Shares without registration
under the Securities Act in the manner contemplated by Rule 144 under the
Securities Act.

6. MISCELLANEOUS.

6.1 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or

 

- 16 -



--------------------------------------------------------------------------------

delegated by the Company in whole or in part. This Agreement and the rights,
duties and obligations of the holders of Insider Shares hereunder may be freely
assigned or delegated by such holder of Insider Shares in conjunction with and
to the extent of any permitted transfer of Insider Shares by any such holder in
accordance with applicable law (other than a transfer pursuant to Rule 144 under
the Securities Act or pursuant to a Registration Statement). This Agreement and
the provisions hereof shall be binding upon and shall inure to the benefit of
each of the parties and their respective successors and the permitted assigns of
the Insider or holder of Insider Shares or of any assignee of the Insider or
holder of Insider Shares. This Agreement is not intended to confer any rights or
benefits on any persons that are not party hereto other than as expressly set
forth in Section 4 and this Section 6.2.

6.2 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice provided in accordance with this
Section 6.2. Notice shall be deemed given on the date of service or transmission
if personally served or transmitted by telegram, telex or facsimile; provided,
that if such service or transmission is not on a Business Day or is after normal
business hours, then such notice shall be deemed given on the next Business Day.
Notice otherwise sent as provided herein shall be deemed given on the next
Business Day following timely delivery of such notice to a reputable air courier
service with an order for next-day delivery.

To the Company:

HAPC, Inc.

350 Madison Avenue

New York, NY 10017

Attention: Chief Executive Officer

To an Insider, to the address set forth below such Insider’s name on the
signature pages hereof.

6.3 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

6.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

- 17 -



--------------------------------------------------------------------------------

6.5 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

6.6 Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party.

6.7 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

6.8 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided, that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

6.9 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Insider or any other holder of Insider Shares may proceed to
protect and enforce its rights by suit in equity or action at law, whether for
specific performance of any term contained in this Agreement or for an
injunction against the breach of any such term or in aid of the exercise of any
power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

6.10 Governing Law. This Agreement shall be governed by and interpreted and
construed in accordance with the laws of the State of New York applicable to
contracts formed and to be performed entirely within the State of New York,
without regard to the conflicts of law provisions thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction. The Company and the holders of the Insider Shares
irrevocably and unconditionally submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York or, if such
court does not have jurisdiction, the New York State Supreme Court in the
Borough of Manhattan, in any action arising out of or relating to this
Agreement, agree that all claims in respect of the action may be heard and
determined in any such

 

- 18 -



--------------------------------------------------------------------------------

court and agree not to bring any action arising out of or relating to this
Agreement in any other court. In any action, the Company and the holders of the
Insider Shares irrevocably and unconditionally waive and agree not to assert by
way of motion, as a defense or otherwise any claims that it is not subject to
the jurisdiction of the above court, that such action is brought in an
inconvenient forum or that the venue of such action is improper. Without
limiting the foregoing, the Company and the holders of the Insider Shares agree
that service of process at each party’s respective address as provided for in
Section 6.2 above shall be deemed effective service of process on such party.

6.11 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Insider in the negotiation, administration,
performance or enforcement hereof.

6.12 Effectiveness. This Amended and Restated Registration Rights Agreement
shall become effective only upon the occurrence of the Closing Date under the
Founders Option Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

HEALTHCARE ACQUISITION

PARTNERS CORP.

By:  

/s/     Pat LaVecchia

Name:   Pat LaVecchia Title:   Secretary INSIDERS:  

/s/     Wayne Yetter

  Wayne Yetter   Box 65 6420 Carversville Road   Carversville, PA 18913  

/s/     John Voris

  John Voris   9117 East Foothills Dr.   Scottsdale, AZ 85255  

/s/     Jean-Pierre Millon

  Jean-Pierre Millon   3908 East San Miguel Ave.   Paradise Valley, AZ 85253

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INSIDERS, CONT’D:  

/s/     Erin Enright

  Erin Enright   26 Coniston Court   Princeton, NJ 08540  

/s/     Sean McDevitt

  Sean McDevitt  

/s/     Pat LaVecchia

  Pat LaVecchia   444 Mansfield Avenue   Darien, CT 06820

GREAT POINT PARTNERS LLC

By:  

/s/     David P. Gerber

Name:   David P. Gerber Title:   Chief Financial Officer   65 Mason Street, 3rd
Floor   Greenwich, CT 06830

[Signature Page to Registration Rights Agreement]